The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2015

                          Nos. 04-14-00106-CR & 04-14-00432-CR

                                    Otto Ray KIETZMAN,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2013W0631
                       Honorable Andrew Carruthers, Judge Presiding

                                        ORDER
       In both Appeal No. 04-14-00432-CR and Appeal No. 04-14-00106-CR, Otto Ray
Kietzman has filed a pro se motion for access to a supplemental clerk’s record filed on December
16, 2014, and a motion for extension of time to file a motion for rehearing.

        Furthermore, we GRANT appellant’s motion and ORDER the clerk of this court to mail
appellant a paper copy of the supplemental clerk’s record filed December 16, 2014. Further, we
GRANT appellant motion for extension of time to file a motion for rehearing. See TEX. R. APP.
P. 49.8. The deadline for appellant filing a motion for rehearing is February 27, 2015.

       With regard to Appeal No. 04-14-00106-CR, mandate issued in this appeal on June 2,
2014. Therefore, we DENY his motions in that appeal.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court